PER CURIAM.
This matter is before the court upon an order to show cause directed to Attorney Patrick J. Curry as to why he should not be held in contempt for failing to timely prosecute this appeal on behalf of his client, the appellant herein.
The order to show cause was entered after Mr. Curry responded to an earlier order to show cause directed to appellant as to why this appeal should not be dismissed for failure to prosecute since the record reflected that no action on the appeal had been taken since the filing of the notice of appeal on April 29, 1986, and no filing fee had been paid. In the response filed by Mr. Curry for appellant, Mr. Curry acknowledged that he had taken no action on behalf of Mr. Woods since April 29 and asked this court not to dismiss the appeal and to appoint the public defender to represent appellant. We have referred the matter of appellant’s entitlement to appointed counsel to the trial court and now must determine whether counsel should be held in contempt for failing to prosecute the appeal or take other action since the notice of appeal was filed.
We conclude that, in view of counsel’s acknowledgment that he has done nothing since filing the notice of appeal, counsel should be sanctioned. We find counsel in contempt and hereby assess a fine of $250.00 payable within thirty days.
HERSEY, C.J., and ANSTEAD and LETTS, JJ., concur.